        Case 3:18-mc-05022-RBL-TLF Document 31 Filed 04/16/19 Page 1 of 6




 1                                                          THE HONORABLE RONALD B. LEIGHTON
                                                              THE HONORABLE THERESA L. FRICKE
 2

 J

 4

 5


 6

 l                                       UNITED STATES DISTRICT COURT
                                        WESTERN DISTRICT OF WASHINGTON
 8
                                                      AT TACOMA
 9
     ALLSTATE INSURANCE COMPANY,
10   ALLSTATE PROPERTY & CASUALTY                            NO.   3:   I 8-mc-05022   RBL-TLF
     INSURANCE COMPANY, ALLSTATE
11   INDEMNITY COMPANY, and ALLSTATE                         PLATINUM COLLISION CENTER LLC'S
     FIRE & CASUALTY INSURANCE                               OPPOSITION TO PLAINTIFFS' MOTION
12
     COMPANY,                                                FOR CONTEMPT AND FOR SANCTIONS
13
                                                             AGAINST PLATINUM
                                              Plaintifls,
T4                                                           ORAL ARGUMENT SCHEDULED
                                                             APRIL 17,2019 @ 10:00 A.M.
15
     TACOMA THERAPY, INC., TACOMA
16
     REHABILITATION THERAPY, INC., P.S.,
17
     ANDREW .IACOBS, MELANIE JACOBS,
     NANDY, INC., NATI_IAN LEMINGS and
l8   JANE DOE LEMINGS, husband and wife, and
     the marital property thereof, THE LAW OFFICE
t9   OF MCLAUGHLIN & ASSOCIATES, INC.,
     WESLEY MCLAUGI_ILIN and JANE DOE
20
     MCLAUGHLIN, husband and wife, and the
21   marital property thereof, DIRECTION
     SOLUTIONS MARKETING. INC.,
22   DOES l-100, and ROES 101-200.

23                                          Defendants

24

25

26



     PLATINUM COLLISION CENTER LLC's OPPOSITION TO                            LEDGEIì SQUARE LAW.           P.S
                                                                                       710 Market St.
     PLAINTIFFS' MO-f ION FOR CONTEMP-f AND FOIì SANCl-IONS
                                                                                   Taconra. WA 98402
     AGAINST PLA]'INUM - I
                                                                                  Phone: (2-53) 327- 1900
     Case No. 3: I 8-mc-05022 RBt--'l'l-F
                                                                                Facsimile: (2-53) i27- I 700
           Case 3:18-mc-05022-RBL-TLF Document 31 Filed 04/16/19 Page 2 of 6




 I                                            I.       RELIEF REOUESTED
 2                Platinum Collision Center, LLC and            its sole member, Tausha McKernan (collectively
 J   referred to throughout as "Platinum"),1 respectfully requests that the Court deny Plaintiffs' Motion

 4   for Contempt and for Sanctions against Platinum.

 5                Plaintiffs state that "Platinum should also be sanctions" and one of their arguments is that

 6   Platinum was "represented by counsel at all material times during this process." Notably Plaintiffs

 7   then stick a footnote to that statement stating, "Mr. Morgan appeared on April 4, 2019 but was

 8   representing Platinum in another capacity prior to that date."

 9                First, the statement that Platinum was represented by counsel at all material times during this

10   process       is incorrect. Platinum acknowledges it was previously                 represented       by attomey     Peter

11   Kessling, but it is clear that this type of litigation was not the type of litigation to which Mr. Kessling

t2   is accustomed. Mr. Kessling did not file           a   Notice of Appearance, but he did interpose objections to

l3   Plaintifß'       subpoena, but then identified to      Plaintiffs' counsel after transmitting those objections he
14   no longer represented Platinum. Platinum then attempted a pro se defense to Plaintiffs' Motion to

15   Compel which resulted in Magistrate Fricke's April 1, 2019 Order.

t6                Second, the undersigned represents Platinum on a different matter           -   a lease dispute wherein a

17   landlord signed a lease for a second location for Platinum, but then the landlord breached the lease.

18   There is no record         to support Plaintiffs' insinuation        somehow the undersigned attorneys were

19   steering Platinum's pro se actions in this matter. That is 100% not the case, but                        it illustrates   the

20   unfortunate lengths Plaintiffs are willing to go in this matter to apparently annihilate Platinum.

2t               Plaintiffs further complain that Platinum has "refused to identify what responsive documents

22   it has identified, let along what documents it has already reviewed."2 This is also a very misleading
23   argument. Since April 4,2079, counsel for Platinum has identified at least one major fundamental

24   flaw in Plaintifß' analysis. Plaintiffs relied heavily on redacted Allstate checks that contained
25
     I Platinum's dlblal is Ace Autobody and Collision which is often referred to in pleadings by Allstate as "Ace."
26   2
         Mr,¡tion at 4.




     PLATINUM COLLISION CENTER Lt-C's OPPOSITION TO                                     LEDGER SQUARE l-AW. P.S.
                                                                                              710 Market St.
     PLAINTIFFS' MOTION FOR CONTEMPT AND FOR SANCTIONS                                        -l-aconra.
                                                                                                           WA 98402
     AGAINSl'PLATINUM - 2
     Case No. 3: l8-nrc-0-5022 lìBL-l-l.F
                                                                                            Phone   :(2-53) 327- 1900
                                                                                           Facsi¡nile: (?53) 321 -11 00
        Case 3:18-mc-05022-RBL-TLF Document 31 Filed 04/16/19 Page 3 of 6




  I   notations on the reverse of the checks referencing a "POA on ftle" and Mr. Jacobs initials. To date,

 2    Platinum has shown Allstate that the POA refers to the limited power of attorney in Platinum's wotk

 J    orders where customers authorize Platinum to deposit insurance checks to pay for the repairs.

 4             Allstate had to know this all along though as it has issued checks to Platinum and vehicle title

 5    owners since at least 2016 and never once objected as to the method of deposit of the check. Allstate

 6    never stopped payment on the checks. Allstate did nothing because Allstate knew this is how the

 7    system   works. Instead, though, they pulled wool over the Couft's   eyes   - never explaining that this is
 8    exactly how the auto collision repair industry works.

 9             As the Court is aware, Magistrate Fricke's April 1, 2019 Order left Platinum a very short
10    window of time to produce an expansive array of documents which include years' worth of bank

11    records, checks, LLC documents, text messages, and emails. Anyone faced with less than 10 days to

12    provide such records would have an impossible time doing so.

13             Added to this matter is an additional nuance that Plaintiffs have regular financial dealings

14    with Platinum. Issues such as cost of repairs and storage charges are routinely the subject of
15    negotiations between Platinum and Allstate (and other insurers). Allstate could very well use

16    sensitive financial information      of   Platinum   to Platinum's disadvantage in      those negotiations.

l7    Platinum's objections on this basis are well grounded.

18             Additionally, Plaintiffs do not deny that they have been provided documentation of the LLC

19    showing that   it is a single   member LLC and that Mr. Jacobs has no membership interest which is

20    required under Washington law to "own" any portion of the        LLC. And Platinum         and new counsel

21    have been working diligently on securing documents as follows since      April 4,2019:

22             1.     Almost immediately, the undersigned requested a meeting with lead counsel for
/-)   Plaintiffs to discuss the status of the case.

24             2.     The undersigned has confirmed that the LLC documents establish only one member

25    of Platinurn who is Ms. McKernan.

26



                                                                              I-EDGER SQUARE LAW, P.S
      PLA'IINtJM COLLISION CENTER I-LC's OPPOSITION TO
                                                                                    710 Market St.
      PL,AINI-IFFS' MOTION FOR CONTEMPl'AND FOIì SANC'TIONS
                                                                                     Tacorna, WA 98402
      ACAINS'I PLATINUM - 3
                                                                                   Phone: (253)321-1900
      Case No. 3:18-nrc-05022 IìBL-TLF
                                                                                  Facsinrile: (253) 321 -1700
          Case 3:18-mc-05022-RBL-TLF Document 31 Filed 04/16/19 Page 4 of 6




  I             3.      The undersigned investigated and determined that Plaintiffb' central argument for

 2    discovery- cancelled checks showing language on the back referring to a "POA on fìle" and argued
  J   to have been initialed by Mr. Jacobs - was based on limited power of attorney language in
 4    Platinum's work orders authorizing Platinum to deposit checks from insurance companies to pay for

  5   repairs. As a result, Platinum has secured Plaintiffs' agreement to table the production of                   an

  6   estimated over 3,000 pages of documents until a later date.

 7             4.       Ms. McKeman contacted Heritage Bank to order bank statements and copies of
  8   checks. Heritage Bank inquired as to the reason for the order and Ms. McKernan advised it was
 9    regarding a legal matter. Unfortunately, this caused Heritage to decline Ms. McKernan's request

10    and contact its legal department before providing the records. The undersigned is presently working

l1    on that issue directly with Heritage Bank management, but has not received a response as of this

l2    time.

13             5.       Platinum timely filed and served its objections to Magistrate Fricke's April 1,2019

14    Order and sought to have those objections heard by the District Court Judge.

15             6.       As Plaintiffs have identified, Mr. Jacobs apparently went through the bankruptcy
16    process   in which Plaintiffs participated. Platinum is in the process of investigating whether               the

17    issues Plaintiffs now raise regarding Platinum were addressed or should have been addressed in

l8    Mr. Jacobs' bankruptcy. Platinum reserves all rights and remedies related thereto and does not

l9    waive any arguments regardirlg res judicata or collateral estoppel related thereto.

20                                           II.   ADDITIONAL ARGUMENT
21             Allstate never issued a writ of garnishment, a writ of attachment, or a writ of execution to

22    Platinum to enforce its judgment against Mr. Jacobs. Platinum terminated Mr. Jacobs on April 3,

/-)   2019. Platinum no longer employs Mr. Jacobs (yet the business still manages to operate). Platinum

24    does not have any property        of Mr. Jacobs in its possession. Platinum is not indebted to nor would it
25    become indebted to Mr. .lacobs at any tirne.

26



      PLATINUM COLLISION CENTEIì l-LC's OPPOSITION TO                            LEDCER SQUARE LAW,          P.S.
                                                                                         710 Market St.
      PLAINTII.T,S' MOTION FOR CON'TEMPT AND FOR SANCTIONS
                                                                                      Tacoma, WA 98402
      AGAINS'I' I)LA'TINUM - 4
                                                                                    Phone: (253)321-1900
      Case No. 3: I 8-nrc-0-5022 RBL--fl.F
                                                                                   Facsinrile: (253) 327 -11 00
         Case 3:18-mc-05022-RBL-TLF Document 31 Filed 04/16/19 Page 5 of 6




  1               Regardless, Platinum now has               a    demonstrated pattern   of working with Plaintiffs to
 2    accomplish responses                 to the subpoena, but still protecting Platinum's rights to its confidential
 J    business information. Platinum is not stonewalling or refusing to comply with Magistrate Ficke's

 4    April I ,2019 Order. Platinum is                 asserting its rights to object to that Order and, simultaneously,

 5    producing documents and attempting to obtain documents which would be responsive to Plaintiffs'

 6    subpoena. This is not the type of situation for which contempt and sanctions are warranted.

 7                DATED this 16th day of             April2}l9.
  8
                                                                      LEDGER SQUARE LAV/, P.S.
                                                                      By: s/ Stuart C. Morsan
 9
                                                                          Stuart C. Morgan, WSBA # 26368
                                                                          Grady R. Heins, WSBA # 54262
10
                                                                          Ledger Square Law, P.S.
                                                                          710 Market St.
11
                                                                          Tacoma, WA 98402
t2
                                                                          Phone: (253)327-1900
                                                                          Facsimile: (253) 327-1700
l3
                                                                          Email:      stu@ledgersquarelaw.com
                                                                                      grady@ led gersquarelaw. com
                                                                          Attorneys for Platinum Collision Center LLC
14

l5

16

17

18

t9

20

21

22

/.)

24

25

26



      PLATINUM COLI-ISION CENTER LLC's OPPOSITION TO                                     LEDCER SQUARE LAW.           P.S
                                                                                                 710 Market St.
      I'I,AINTIITFS' MOTION FOR CONTEMPT AND FOR SANCTIONS
                                                                                              J'aconra. WA 98402
      AGAINSI P[,AI INUM - 5
                                                                                             Phone: (253)327-1900
      (lase No.   i:   I   ll-nrc-05022 RBl.-l-t-F
                                                                                           Iracsirrile: (253) 321 -17 00
        Case 3:18-mc-05022-RBL-TLF Document 31 Filed 04/16/19 Page 6 of 6




 I                                        CERTIFICATE OF SERVICE
 2
             The undersigned certifies under the penalty of perjury under the laws of the State of
 J
     Washington that   I   am now and at all times herein mentioned a resident of the State of Vy'ashington,
 4   over the age of eighteen years, not a party to or interested          in the above-entitled      action, and
 5   competent to be a witness herein.

 6           On the date given below,     I caused to be served the foregoing     document on the following
     persons and in the manner listed below:
 7

 8

 9
          Mark B. Melter                                EI CM/ECF
10        Fain Anderson Vanderhoef Rosendahl            !   Via Legal Messenger
          701 Fifth Ave., Suite 4750                    !   Overnight Courier
11        Seattle, WA 98104-7089                        n   Electronically via email
                                                        n   Facsimile
12

13
             DATED this 16th day of April2019 at Tacoma, Washington.
14
                                                             s/Amy Jean Shackelford, PP, PLS
15                                                           Legal Assistant to Stuart C. Morgan and
                                                                    Grady R. Heins
16                                                           Ledger Square Law, P.S.
                                                             710 Market St.
t7
                                                             Tacoma, WA 98402
l8                                                           Phone: (253)327-1900
                                                             Facsimile: (253)327-1100
t9
20

2l
22

23

24

25

26



     PLATINUM COLLISION CENTER LLC's OPPOSl-flON TO                          LEDGER SQUARE LAW, P.S
     PLAINTIFFS' MOTION FOR CONTEMPT AND FOR SANC'|IONS                              710 Market St.
                                                                                 'l-acorra. WA 98402
     AGAINST PLAI-INUM - 6
                                                                                 Phone: (2-53) 327- 1900
     Case No. 3:18-mc-05022 RBL-TLF
                                                                                Facsirnile: (253) 327 -1100
